DETAILED ACTION
Applicants' arguments, filed January 10, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 1 and 8-20 and new claims 24-37 are examined herein. Claims 21-23 remain withdrawn. A terminal disclaimer has been filed over co-pending Application No. 15/834,537.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 24 are objected to because of the following informalities: “methacryloylchloine” as recited in line 4 and “nethacryloyl-L-lysine” as recited in line 5 appears to be misspelled. It is also noted that these claims contain italic font which is inconsistent with the remainder of the claim set.  Appropriate correction is required.


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. The term “derived from” is not defined by the instant claims and it is unclear whether the recited monomers “derived from” VP and monomers containing amines or guanidine must include those components as monomers or whether the claim permits reaction of those groups in order to form the recited monomer (See example 1 of instant specification where n-vinyl phthalimide (VPA) undergoes hydrazinolysis to form vinyl amine). Accordingly, the metes and bounds of the instant claims are unclear. For the purposes of examination, the term “derived from” is interpreted under the broadest reasonable interpretation as permitting the monomers to react and thus not requiring their presence in the final product. See MPEP 2113. As stated in the office action dated January 10, 2020, Examiner suggests amending “derived from” to “comprising”.


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 8-20 and 24-37 stand rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. 2015/0353666). 
Chuang teaches polymers comprising 9-32mol% n-vinyl pyrrolidone (VP) [0036] and 32-55mol% of at least one hydrophobic (meth)acrylic ester of a straight-chain or branched-chain alkyl alcohol (Abstract, [0039]) such as an alkylaminoalkylmethacrylate such as tert-butylaminoethyl methacrylate (tBAEMA) [0039][0045][0047][0051-0057]. The polymers are taught to have a molecular weight of 10K-1M Da [0064]. The compositions may be used for oral care. See entire document, e.g [0076][0083][0236][0286]. Generally, the compositions are taught to contain 0.1-50% of the polymer, but exemplary embodiments contain 1-2% ([0079] and examples 38-42). The composition may include fluoride [0212][0267][0283], sodium tripolyphosphate [0283], and surfactants such as anionic, cationic and non-ionic [0264-0272]. The composition may take the form of a toothpaste or mouthwash [0113][0237][0245]. The composition may contain menthol [0276][0290]. An anionic surfactant, if present, may be chosen from sarcosinates, taurates, isethionates, sodium lauryl sulfoacetate, sodium laureth carboxylate, sodium dodecyl benzenesulfonate and sodium lauryl sulfate [0210][0211]. 
It would have been prima facie obvious to a person having ordinary skill in the art to choose from among the suitable components taught by Chuang to arrive at the instantly claimed subject matter. MPEP 2143. Regarding amended claim 1, the prior art teaching of alkylaminoalkyl methacrylate renders the instantly recited diisopropylaminoethyl methacrylate obvious given both isopropyl and ethyl are well established alkyl substituents.  Regarding claims 8 and 18, where the prior art range overlaps with the instantly recited range, a prima facie case of obviousness exists. MPEP 2144.05(I). Regarding claims 19 and 20, a skilled artisan would have found it prima facie obvious to choose not to include sodium lauryl sulfate given it is merely taught as one of the many suitable surfactants. Regarding claims 24-37, the about 60-about 80wt% repeat units derived from VP is interpreted as a product-by-process limitation. See MPEP 2113. Claim 24 is drawn to a product, but the “derived from” language indicates that the claim is being defined by materials other than those in the final product (i.e. starting materials). The amounts of materials used in making the compositions are not considered limiting on the claimed composition. MPEP 2113. 
 
Claims 1 and 8-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. 2015/0353666) in view of Mistry (U.S. 2013/0302392) 
Chuang is discussed above. For the purpose of this rejection, it is presumed that Change does not teach inclusion of a species of copolymer having monomers i) and ii). 
Mistry teaches hydrogel particles for use in oral and dental care comprising alkylaminoalkyl methacrylate monomers selected from tertiary-butylaminoethyl methacrylate (TBAEMA) [0050] and diisopropylaminoethyl methacrylate ([0050 and Table 1). 
It would have been prima facie obvious to a person having ordinary skill in the art formulating the oral care composition of Chuang to choose the species of diisopropylaminoethyl methacrylate as the alkylaminoalkyl methacrylate given that it is taught as a functional equivalent of TBAEMA and a known species of alkylaminoalkyl methacrylate for use in oral care products. See MPEP 2143 and 2144.06. 



Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612